NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 16-1710


                           UNITED STATES OF AMERICA

                                           v.

                           CHRISTOPHER CASTELLUZZO,
                                             Appellant


                    On Appeal from the United States District Court
                              for the District of New Jersey
                          District Court No. 3-13-cr-00560-001
                    District Judge: The Honorable Freda L. Wolfson

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 14, 2018

      Before: SMITH, Chief Judge, CHAGARES, and FUENTES, Circuit Judges

                                 (Filed: July 3, 2018)
                               _____________________

                                      OPINION *
                               _____________________

SMITH, Chief Judge.

      A jury found Christopher Castelluzzo and co-defendant Luke Atwell guilty of

conspiring to distribute and to possess with the intent to distribute methylone, cocaine,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
MDMA, and marijuana in violation of 21 U.S.C. § 846. Castelluzzo appealed, contending

the District Court erred in denying his motion to suppress and in applying an enhancement

under § 3B1.1(a) of the U.S. Sentencing Guidelines (U.S.S.G.) for Castelluzzo’s role in the

offense as an organizer or leader. 1 For the reasons set forth below, we will affirm.

       Castelluzzo challenges the District Court’s denial of his motion to suppress the

warrantless search of his cell phone. The arrest occurred at the U.S. Post Office in

Manville, New Jersey. Atwell drove to the Post Office, accompanied by Castelluzzo, to

pick up a package that had been addressed to Atwell’s business, LA Courier Services.

Unbeknownst to either of the men, the package, which was from China, had been

intercepted by Customs and Border Protection (CBP) officers in California. The CBP

officers discovered the package contained approximately three kilograms of methylone, a

designer drug, and turned the package over to agents from Homeland Security

Investigations (HSI) to effect a controlled delivery.

       Immediately after Atwell picked up the package at the Post Office, his vehicle was

boxed in by HSI agents and both men were arrested. HSI Agent James McDermott seized

Castelluzzo as well as two cell phones which were in his lap. At either the scene of the

arrest or the police station, Agent McDermott saw two text messages on Castelluzzo’s cell

phone screen that pertained to the package and the need to pick it up at the Post Office. 2



1
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
2
  The first text from “Ghost” stated “OK eagles landed and a slip was left I got 2 call the
po.” A1634. The second text from “Ghost” read: “I got 2 grab the package 2morrow at
the po.” Id.
                                              2
The two text messages were set forth in affidavits in support of applications for search

warrants for Castelluzzo’s phones, his home, Atwell’s phone, a flash drive Atwell

possessed, the computer at LA Courier, and certain e-mail accounts.

       After the arrest, the Supreme Court decided Riley v. California, 134 S. Ct. 2473

(2014), holding that police may not search a cell phone incident to arrest; rather, “a warrant

is generally required before such a search.” Id. at 2493. Thereafter, Castelluzzo moved to

suppress the warrantless search of his cell phone, as well as other evidence obtained during

the execution of several search warrants.

       At the suppression hearing, Agent McDermott’s testimony regarding when he first

looked at the cell phone screen was equivocal. In some respects, Agent McDermott’s

testimony supported that he looked at the cell phone screen briefly at the scene. Yet other

portions of Agent McDermott’s testimony supported Castelluzzo’s contention that the

search of his cell phone did not occur until he was in the police station. 3 In fact, there is

no dispute that at the police station Agent McDermott examined the cell phone for

“approximately a half an hour,” A167, to obtain numbers that had been called prior to the

arrest, A151.


3
  On direct examination, Agent McDermott testified that he looked at the cell phone at the
Manville Police Department. Thereafter, during cross-examination he stated that the “first
time I looked through the cell phones was at the police department.” A145. Yet Agent
McDermott also testified that although he may have looked at the cell phone “briefly” at
the Post Office, “it wasn’t very long.” A145. He admitted he was not sure if he did or did
not look at the cell phone at the Post Office, but acknowledged that the purpose of looking
through the cell phone was to see if they could make a controlled delivery to anyone else.
A146. It was their “practice at the time to search a phone incident to arrest and we did
that.” A159. He reiterated that “[c]ommon practice would be to search the phone
immediately.” A175.
                                              3
       At the conclusion of the hearing, the District Judge found that Agent McDermott

first looked at the cell phone screen while at the scene of the arrest, at which time he saw

the two text messages, and that he looked at the cell phone more extensively after arriving

at the police station. Although the initial search at the scene would be constitutionally

infirm under Riley, the District Court concluded that McDermott’s review of the texts at

the scene was consistent with acceptable practice pre-Riley. The District Court further

determined that the good faith doctrine applied and that there was no basis for suppressing

the two text messages. The District Court did not make findings concerning the more

extensive search of the cell phone at the police station because the government advised that

it did not intend to use any evidence gained from that search.

       Castelluzzo contends the District Court erred because the search of his cell phone

was not incident to his arrest but occurred at the police station. This argument, though

cloaked in legal principles, attacks the District Court’s factual determination that Agent

McDermott looked at the cell phone at the scene of the arrest and saw the two texts. “We

review the District Court’s denial of a motion to suppress for clear error as to the underlying

factual determinations but exercise plenary review over the District Court’s application of

law to those facts.” United States v. Stabile, 633 F.3d 219, 230 (3d Cir. 2011).

       As noted above, the record demonstrates that Agent McDermott’s testimony at the

suppression hearing was equivocal and therefore could support either the District Judge’s

factual findings or Castelluzzo’s assertion that Agent McDermott did not look at the cell

phone until he was at the police station. “Where there are two permissible views of the

evidence, the factfinder’s choice between them cannot be clearly erroneous.” Anderson v.
                                              4
City of Bessemer City, 470 U.S. 564, 574 (1985). Accordingly, the District Court’s factual

findings stand.

       Castelluzzo next asserts that the District Court erred in its application of the good

faith doctrine. This argument also lacks merit because it, too, is an attack upon the factual

findings made by the District Court. We conclude that the District Court did not err in

denying Castelluzzo’s motion to suppress. 4

       Finally, Castelluzzo contends that the District Court erred in applying an

enhancement under U.S.S.G. § 3B1.1(a) for his role in the offense as an organizer or leader

of “criminal activity that involved five or more participants.” We apply clear error review

to a District Court’s “factual determinations underlying the application of the sentencing

guidelines, . . . [and] exercise plenary review over legal questions.” United States v.

Helbling, 209 F.3d 226, 242–43 (3d Cir. 2000).

       The District Court carefully addressed Castelluzzo’s arguments at sentencing and

made specific factual findings that there were, at minimum, six individuals involved in

distributing drugs. These findings are not clearly erroneous. Nonetheless, Castelluzzo

contends the enhancement should not have been applied because the participants must be

“criminally responsible for the commission of the offense.” U.S.S.G. § 3B1.1 n.1. From

his perspective, the evidence supports only that he and Atwell conspired to distribute the

four drugs set forth in the superseding indictment. In addition, Castelluzzo submits that



4
  Castelluzzo also asserts that the inevitable discovery doctrine raised by the government
in the District Court, but which the Court did not address, is inapplicable. We need not
consider this argument.
                                              5
the District Court erred because it failed to recognize Third Circuit case law requiring that

the “defendant must have exercised some degree of control over others in the commission

of the offense.” United States v. Phillips, 959 F.2d 1187, 1191 (3d Cir. 1992) (quoting

United States v. Fuller, 897 F.2d 1217, 1220 (1st Cir. 1990)).

       Neither assertion is persuasive. The argument that the District Court erred because

Castelluzzo and Atwell were the only participants who could be criminally liable ignores

that the offense of conviction was a § 846 conspiracy to distribute and possess with the

intent to distribute the four controlled substances. It is well settled that a coconspirator

need not know every detail or every person involved to be criminally liable for conspiracy.

See United States v. Perez, 280 F.3d 318, 343 (3d Cir. 2002).

       The District Court may not have explicitly focused on the degree of control

necessary to apply the enhancement for being an organizer or leader under § 3B1.1(a).

Nonetheless, the Court’s factual findings directly concern the extent to which Castelluzzo

exercised control and authority over the activities of the others in the conspiracy. The

Court rejected the defense’s contention that Castelluzzo had simply a buyer/seller

relationship with the other participants in the conspiracy, noting that the participants had

been put on the payroll. A1601. It explained that “Castelluzzo is directing where money

is going to be wired and explaining to Atwell how to wire the money and how it’s to be

done.” A1603. The Court acknowledged that Castelluzzo initially had no money, but that

as time passed, he was “the one who is giving information and talking about” who does

what and the amount that person will receive. A1604–05. Importantly, the Court declared

that “Castelluzzo had the connections. He knew who they were. He got them together . . .
                                             6
[and he] comes up with the ideas, and . . . had different ideas for different drugs at different

times.” A1605. These findings are not clearly erroneous and they are sufficient to support

the District Court’s determination that Castelluzzo was an organizer or leader.

       We will affirm the judgment of the District Court.




                                               7